     Case 4:19-cr-02738-RM-JR Document 54 Filed 02/20/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     NICOLE P. SAVEL
 3   Arizona State Bar No. 015958
     BEVERLY K. ANDERSON
 4   Arizona State Bar No. 010547
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Nicole.savel@usdoj.gov
     Bev.anderson@usdoj.gov
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,
12                                                          CR 19-02738-TUC-RM (JR)
                            Plaintiff,
13                                                   NOTICE OF GOVERNMENT’S INTENT
             vs.                                     TO IMPEACH DEFENDANT AT TRIAL
14                                                   WITH PRIOR FELONY CONVICTIONS
     Jan Peter Meister,                                    PURSUANT TO FRE 609
15     Aka Peter Meister,
16                          Defendant.
17
18          The United States of America, by and through its undersigned attorney’s, hereby
19   submits its notice of intent to impeach defendant, pursuant to FRE 609, with the prior
20   felony convictions as set forth below:
21          1. Convicted in State of Maryland v. Jan Peter Meister, Case Number 53708,
22   On December 11, 1989, of Rape Second Degree, a felony, sentenced to fifteen (15) years,
23   imprisonment, all but five (5) years suspended, plus five (5) years of supervised
24   probation.
25          October 7, 1996, Probation revoked, sentenced to five (5) years in the Maryland
26   Department of Corrections.
27          2. Convicted in State of Maryland v. Jan Peter Meister, Case Number 55129, on
28
     Case 4:19-cr-02738-RM-JR Document 54 Filed 02/20/20 Page 2 of 2




 1   December 11, 1989 of Sex Offense, Fourth Degree, a misdemeanor, and Contributing to
 2   Certain Conditions of Child, a felony, and sentenced to one (1) year in custody, and three
 3   (3) years in custody, respectively, both sentences to be served concurrently.
 4          On December 9, 1996, the court ordered that defendant be placed on supervised
 5   probation for a period of one (1) year, and to run concurrent to the probation imposed in
 6   case number 53078.
 7          These prior felony convictions form the basis for defendant’s status as a prohibited
 8   possessor.
 9                 Respectfully submitted this 20th day of February, 2020.

10                                             MICHAEL BAILEY
                                               United States Attorney
11
                                               District of Arizona
12
                                               s/Beverly K. Anderson
13
14                                             BEVERLY K. ANDERSON
                                               Assistant U.S. Attorney
15
16   Copy of the foregoing served electronically, or by
     other means this 20th day of February, 2020 to:
17
18   Bradley Roach, Esq.
     Attorney for Defendant Meister
19
20
21
22
23
24
25
26
27
28
